Citation Nr: 0943240	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-28 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk





INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from March 1956 to June 1959. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri which denied the Veteran's claims.

The Veteran was scheduled to appear at the St. Louis RO to 
have a videoconference hearing before a Veterans Law Judge.  
The Veteran failed to report for the hearing, and he has not 
since asked for it to be rescheduled.  Accordingly, the 
hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2009). 


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed bilateral hearing loss and his military 
service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed tinnitus and his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active military service.  38 U.S.C.A. 
§§ 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.

In the interest of clarity, the Board will discuss certain 
preliminary matters. The issues on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of this 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to appellant describing evidence potentially helpful 
to the appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Veteran was informed of the evidentiary requirements for 
service connection in a letter dated February 2006.  The VCAA 
letter indicated that in order for service connection to be 
granted, there must be evidence of an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service 
causing the injury or disease; a current physical or mental 
disability shown by medical evidence; and a relationship 
between the disability and an injury, disease, or event in 
military service.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
February 2006 VCAA letter.  Specifically, the letter stated 
that VA would assist the Veteran in obtaining relevant 
records from any Federal agency, including those from the 
military, VA Medical centers, and the Social Security 
Administration.  The Veteran was also advised in the letter 
that a VA examination would be scheduled if necessary to make 
a decision on his claims.  With respect to private treatment 
records, the VCAA letter informed the Veteran that VA would 
make reasonable efforts to request such records.

The February 2006 letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The February 2006 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because each service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply to all five 
elements of each claim.

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's claims, element (1), veteran 
status, is not at issue.  Moreover, elements (4) and (5), 
degree of disability and effective date, are rendered moot 
via the RO's denial of service connection for the Veteran's 
claimed disabilities.  In other words, any lack of advisement 
as to those two elements is meaningless, because disability 
ratings and effective dates were not assigned.  The Veteran's 
claims of entitlement to service connection were denied based 
on elements (2) in-service disease or injury, and (3), 
connection between the Veteran's service and the claimed 
disabilities.  As explained above, he has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to those crucial elements.  Because as discussed 
below the Board is denying the Veteran's claims, elements (4) 
and (5) remain moot.

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating these claims.  The evidence of record includes 
the Veteran's service treatment records, the Veteran's 
statements, as well as, VA and private medical treatment 
records.  

Additionally, the Veteran was afforded a VA audiological 
examination in December 2007.  The VA examination report 
reflects that the examiner interviewed and examined the 
Veteran, reviewed his past medical history, reviewed his 
claims folder, documented his current medical conditions, and 
rendered appropriate diagnoses consistent with the remainder 
of the evidence of record.  The Board therefore concludes 
that the VA examination report is adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v.  
Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate]. 

Thus, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the law and that no further action pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a representative.  He failed to 
report to his scheduled videoconference hearing.

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.




	(CONTINUED ON NEXT PAGE)





Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§  1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels 
(in decibels), over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the law administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000. or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact or chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

Because the outcome as to both issues involves the 
application of virtually similar law to identical facts, the 
Board will address the two issues together.

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), it is undisputed that the Veteran 
is currently diagnosed with bilateral hearing loss and 
tinnitus, as is evidenced by the December 2007 VA 
audiological examination report.  Hickson element (1) is, 
therefore, satisfied as to both claims on appeal.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Board will address 
disease and injury separately.

Concerning in-service disease, a review of service treatment 
records reveals no evidence of bilateral hearing loss or 
tinnitus.  Audiological testing conducted upon the Veteran's 
separation from service in May 1959 demonstrated normal 
hearing.  The Board notes that the record does not reflect 
medical evidence showing any manifestations of hearing loss 
during the one-year presumptive period after separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2009).  Indeed, 
the first documented complaint of hearing loss is a VA 
treatment record dated January 2006.  Additionally, the first 
documented complaint of tinnitus is in the December 2007 VA 
examination report.

With respect to in-service injury, the Veteran asserts that 
he was exposed to "extreme a[co]ustic trauma operating heavy 
equipment."  See Veteran's VA Form 9 dated September 2008.  
His service personnel records indicate that his military 
occupational specialty (MOS) was a motor vehicle operator.  
Although the Veteran, like virtually all Marine Corps 
Veterans, was undoubtedly exposed to noise, this does not 
automatically mean that there was injury (i.e., acoustic 
trauma) caused thereby.  The Veteran and his representative 
have not pointed to any such statutory or regulatory 
presumption, and the Board is aware of none.  Thus, while not 
necessarily disagreeing that the Veteran was exposed to noise 
from operating motor vehicles, as were millions of other 
peacetime Marine Corps Veterans, the Board rejects the notion 
that acoustic trauma and resulting ear damage should be 
conceded.  

The Board adds that the Veteran served during peacetime, and 
he does not contend 
that he is a veteran of combat.  Therefore, the combat 
presumptions found in 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are not for 
application.

In short, although the Board has no reason to doubt that the 
Veteran may have been exposed to noise in service, there is 
no objective evidence that he sustained any injury thereby.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised].  The medical 
evidence of record does not indicate treatment for bilateral 
hearing loss until January 2006 and treatment for tinnitus 
until December 2007, more than forty-five years after his 
discharge from service.  

Hickson element (2) is therefore not met, and the Veteran's 
claims fail on this basis.  

For the sake of completeness, the Board will discuss Hickson 
element (3), medical nexus.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].  There is no competent 
evidence of record that establishes a causal relationship 
between the Veteran's currently diagnosed bilateral hearing 
loss and tinnitus and his military service.  In the absence 
of in-service disease or injury, it would seem that such 
medical nexus opinion would be impossible.

The only competent medical opinion of record concerning the 
issue of medical nexus is the report of the December 2007 VA 
examiner.  Specifically, the VA examiner concluded, "[b]ased 
on the available information it is not as likely as not that 
the Veteran's hearing loss and tinnitus are related to his 
military service."  The examiner's rationale for his 
conclusion was based on the absence of evidence in the 
Veteran's service treatment records demonstrating hearing 
loss, tinnitus, or significant noise exposure.  Further, the 
VA examiner noted that the Veteran was a civilian truck 
driver for thirty-five years after discharge from service and 
is a "life-long hunter."  

The December 2007 VA audiological examination report appears 
to have been based upon thorough review of the record, a 
thorough examination of the Veteran, and thoughtful analysis 
of the Veteran's entire history.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  Additionally, the December 2007 VA examiner's 
opinion appears to be consistent with the Veteran's medical 
history, which is absent any symptomatology of bilateral 
hearing loss or tinnitus for many years after service.  
Further, in rendering his opinion, the VA examiner 
specifically considered the Veteran's service treatment 
records and noted the absence of any complaints or treatment 
for bilateral hearing loss, tinnitus, or significant noise 
exposure as well as the Veteran's post-service occupation.   

The Veteran has not submitted a medical opinion to contradict 
the VA examiner's opinion.  As was explained in the VCAA 
section above, the Veteran has been accorded ample 
opportunity to present competent medical evidence in support 
of his claims.  He has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].

To the extent that that the Veteran is contending that the 
claimed bilateral hearing loss and tinnitus are related to 
his military service, he is not competent to comment on 
medical matters such as etiology or medical nexus.  See 
Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  Notably, the Veteran reported to the 
December 2007 VA examiner that the onset of his tinnitus was 
"approximately thirty-five years ago," or in 1972.  See 
December 2007 VA examination report.  However, he reported on 
his initial claim for VA benefits that the onset of his 
tinnitus was in 1980.  See Veteran's Form 21-526 dated 
January 2006.  In any event, the competent medical evidence 
of record does not indicate a complaints of or treatment for 
tinnitus until December 2007.  Additionally, although the 
Veteran has stated that he has had bilateral hearing loss 
since 1980, the competent medical evidence of record does not 
indicate complaints of or treatment for bilateral hearing 
loss until January 2006.  This was more than forty-five years 
after the Veteran left service in June 1959.  See Maxson, 
supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) [affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  Supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120 (1999).  Such evidence 
is lacking in this case.   Therefore, continuity of 
symptomatology after service is not demonstrated.

Accordingly, Hickson element (3) is not met, and the 
Veteran's claims also fail on this basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The benefits sought on 
appeal are accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


